Title: To Thomas Jefferson from George W. Erving, 10 October 1802
From: Erving, George W.
To: Jefferson, Thomas


          
            Respected Sir
            London Oct: 10th. 1802
          
          I have been honor’d by your letter containing a catalogue of books to be procured for the use of congress, & your instructions as to the œconomy & details of the purchase; & from the Treasurer of the United States I have at the same time received a remittance for this purpose of 226£. 14s. 9d Stg in a Bill payable at 60–days sight, which has been duly accepted; I shall give all possible attention to this business, & cause the order to be executed with as much dispatch as the nature of it will admit of;—The greater part of the Books being of a kind not Easily to be found, must be hunted up & collected from various dealers, which will require some considerable time; this circumstance too will make the prices a little arbitrary; new books have a fixed value, but that of old & curious books is variable & capricious.—
          
          Mr. Duane has sent his order to Mr. Johnston an highly respectable bookseller, & perhaps the one most capable of Executing it satisfactorily; he has given me the best assurances upon this subject & I will take all collateral means of seeing that justice is done to it;—your instructions do not contemplate the probability of the fund remitted being more than sufficient for the purpose of this purchase, but there will be I believe a considerable surplus; I will venture Sir to avail myself of this circumstance to substitute better Editions than those required where they are to be had & are not very Extravagantly dear, & where a book has been completely transplanted by another (as is Cunningham’s Law Dictionary by Jacob’s) I hope that you will not disapprove of my making a change in the Catalogue.—
          I am happy in this as I must be on every occasion which offers me a portion of your confidence & good opinion, & affords me an opportunity of assuring you of the perfect respect & sincere devotion with which I am always Respected Sir
          Your very faithful Servt
          
            George W Erving
          
        